Exhibit 2009 Fourth Quarter/Full Year Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Fourth Quarter/Full Year 2009 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on page 39 of this Supplement, pages 59-61 in the Company’s 2008 Annual Report to Shareholders and in its 2008 Annual Report on Form 10-K, and other reports, on file with the Securities and Exchange Commission. AMERICAN EXPRESS
